1

2

3

4

5

6

7

8                                         UNITED STATES DISTRICT COURT
9                                    NORTHERN DISTRICT OF CALIFORNIA
10

11
     PHILLIP RACIES, On Behalf of Himself                               Case No. 4:15-cv-00292 HSG
12   and All Others Similarly Situated,
                                                                        ORDER GRANTING STIPULATION
13                       Plaintiff,                                     TO ALLOW PARTIES TO BRING
14                                                                      TRIAL EQUIPMENT INTO THE
                         vs.                                            COURTHOUSE
15
     QUINCY BIOSCIENCE, LLC, a
16   Wisconsin limited liability company,
17
                         Defendant.                                     Hon. Haywood S. Gilliam, Jr.
18

19                                                                      Complaint Filed:        January 21, 2015
                                                                        Am. Complaint Filed:    February 20, 2015
20
                                                                        Trial Date:             January 6, 2020
21

22

23

24

25

26

27

28
     QUI09-02:Stip to Allow Trial Equipment - Proposed Order:12-30-19             4:15-cv-00292 HSG
            ORDER GRANTING STIPULATION TO ALLOW PARTIES TO BRING TRIAL EQUIPMENT INTO THE
                                            COURTHOUSE
1              The Court has reviewed and considered the parties Stipulation requesting that the
2    Court allow the parties to bring trial equipment into the Courthouse, and good cause
3    appearing, the Court hereby ORDERS as follows:
4              The parties Stipulation requesting the Court to allow the parties to bring the
5    following equipment into the Courthouse, is GRANTED.
6              x         1 small table;
7              x         4 laptops with power supplies;
8              x         VGA Switch;
9              x         Audio switch;
10             x         Small monitor;
11             x         VGA cables and audio cables; and
12             x         Extension cords and power strips.
13             IT IS SO ORDERED.
14

15

16   Date: 1/2/2020                                                     _______________________________
                                                                        THE HON. HAYWOOD S. GILLIAM JR.
17                                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
     QUI09-02:Stip to Allow Trial Equipment - Proposed Order:12-30-19             4:15-cv-00292 HSG
            ORDER GRANTING STIPULATION TO ALLOW PARTIES TO BRING TRIAL EQUIPMENT INTO THE
                                            COURTHOUSE
